internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------- ----------------------------------- ------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b1 plr-128255-08 date date x -------------------------------------------------- --------------------------------------------------- state date date date date date year year a b c d e ---------- ---------------------- ---------------------- --------------------------- -------------------------- -------------------------- ------- ------- -- ---- ---- -- -- plr-128255-08 dear ------------- this letter responds to a request dated date written on behalf of x requesting relief under sec_1362 for an inadvertent s_corporation termination facts you have represented that the facts are as follows x is a corporation organized under the laws of state on date x also made an s_corporation_election effective date effective date x elected to revoke its status as an s_corporation pursuant to sec_1362 x has two classes of stock class a common_stock voting and class b common_stock non-voting which are identical in all respects except for voting rights each share of class a common_stock and class b common_stock has equal rights to distributions dividends and liquidation proceeds as part of a stock incentive compensation program x granted shares of restricted_class b common_stock restricted_stock to certain key employees effective date year restricted_stock and date year restricted_stock the restricted_stock was subject_to vesting in equal increments over a years commencing on date and date respectively the year restricted_stock was granted to b key x employees and the year restricted_stock was granted to c key x employees d of the b employees granted year restricted_stock and e of the c employees granted year restricted_stock the electing individuals timely filed sec_83 elections with respect to the restricted_stock notwithstanding these elections during the taxable years year and year x did not treat the unvested restricted_stock for which a sec_83 election was made as outstanding_stock of x x was unaware that the restricted_stock for which a sec_83 election was made should have been treated as outstanding as of the date of the grants x now requests a ruling that if x’s failure to treat the restricted_stock for which a sec_83 election was made as outstanding_stock of x caused x's s election to terminate then the termination of x constituted an inadvertent termination within the meaning of sec_1362 x represents that it will take the following corrective actions for year and year x will treat all of the restricted_stock for which a sec_83 election was made as outstanding for all purposes x will make corrective distributions to the electing individuals with respect to the restricted_stock for which a sec_83 election was made plr-128255-08 as would have been made had such restricted_stock been treated as outstanding during year and year and x will treat the portion of the distributions made to historical shareholders in year in excess of the pro_rata amount as a loan from x to such shareholders and the historic shareholders will repay the loan to x law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights plr-128255-08 sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights sec_1_1361-1 provides that a determination of book_value will be respected if the book_value is determined in accordance with generally_accepted_accounting_principles including permitted adjustments or if the book_value is used for a substantial nontax purpose sec_1_1361-1 provides that for purposes of subchapter_s stock that is issued in_connection_with_the_performance_of_services within the meaning of sec_1 f and that is substantially nonvested within the meaning of sec_1_83-3 is not treated as outstanding_stock of the corporation and the holder of that stock is not treated as a shareholder solely by reason of holding the stock unless the holder makes an election with respect to the stock under sec_83 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based upon the information submitted and the representations set forth above we conclude that if the erroneous failure to treat the restricted_stock of x as plr-128255-08 outstanding_stock of x caused x's s election to terminate the termination was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date through date provided that x's subchapter_s_election is not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely david r haglund david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
